In expressing my views upon the principal point of decision involved, I shall refrain from an extended discussion. Certainly, I shall indulge no criticisms as to the numerous expressions in each of the foregoing opinions of my brothers, which do not meet with my approval, and content myself by merely stating in my opinion section 3 of the 1901 Constitution of Alabama is conclusive of the point involved. There, it is expressly provided "* * * that the civil rights, privileges, and capacities of any citizen shall not be in any manner affected by his religious principles."
I concur in the conclusion that the rehearing by the state should be granted and that the judgment of conviction from which this appeal was taken be affirmed.